          Case 1:21-cv-03475-AJN Document 11 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    9/9/21


  Dilenia Paguada,

                         Plaintiff,
                                                                     21-cv-3475 (AJN)
                 –v–
                                                                          ORDER
  Hella Basics, Inc.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On July 30, 2021, the Court ordered Plaintiff to move for default judgment by September
3, 2021. The Court has not received Plaintiff’s motion. If Plaintiff intends to move for default
judgment, he shall do so by September 15, 2021. Plaintiff's failure to act by that date may result
in his claims being dismissed with prejudice for failure to prosecute. See United States ex rel.
Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge's authority
to dismiss actions based on a plaintiff’s failure to prosecute”).


       SO ORDERED.


Dated: September 9, 2021
       New York, New York

                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
